Citation Nr: 1731851	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-19 084	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for a neurological disorder of the right and left lower extremities, to include peripheral neuropathy of the bilateral lower extremities, including on a secondary basis.


ORDER

Service connection for a neurological disorder of the right and left lower extremities, to include peripheral neuropathy of the right and left lower extremities, including on a secondary basis, is denied. 


FINDINGS OF FACT

1. The Veteran did not exhibit a neurological disorder of the right and left lower extremities, to include peripheral neuropathy of the bilateral lower extremities, in service or within one year after discharge from service, and a neurological disorder of the right and left lower extremities, to include peripheral neuropathy of the bilateral lower extremities, is not otherwise shown to be related to service.

 2. A neurological disorder of the right and left lower extremities, to include peripheral neuropathy of the bilateral lower extremities, is not be proximately due to, or aggravated by, a service-connected disorder.


CONCLUSION OF LAW

The criteria for establishment of entitlement service connection for a neurological disorder of the right and left lower extremities, to include peripheral neuropathy of the bilateral lower extremities, including on a secondary basis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty in the U. S. Navy from November 1983 to November 1987 and from March 1991 to March 1995.  

1. Peripheral neuropathy of the bilateral lower extremities

The Veteran contends, in essence, that he has peripheral neuropathy of the bilateral lower extremities can be attributed to his military service.  Alternatively, he contends that his peripheral neuropathy of the bilateral lower extremities was caused or aggravated by his service-connected right knee chondromalacia.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or (2) where the condition noted during service is not in fact shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection. 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as other organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b).

A. Factual Background and Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a current diagnosis of peripheral neuropathy of the bilateral lower extremities. The question for the Board is whether the Veteran's peripheral neuropathy of the bilateral lower extremities began during active service, is etiologically related to an in-service disease or injury, or proximately due to, or aggravated by, his service-connected right knee disability.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's peripheral neuropathy of the bilateral lower extremities is not etiologically related to the Veteran's active service, nor aggravated by his service-connected right knee disability.  

The Board notes that service treatment records are negative for symptoms of weakness, numbness and/or pain associated with peripheral neuropathy. Post-service treatment records from January 2003 to May 2010 indicate that the Veteran's sensory and/or neurological assessments revealed normal strength and sensation in the lower extremities bilaterally. The Veteran's nerves were described as grossly intact and his lower extremities showed good muscle tone, equal deep tendon reflexes, intact coordination and a normal gait. In May 2010, the Veteran complained of frequent falling. He was hospitalized for a rib fracture from January 2010 to May 2010 and acute hepatitis B in February 2010.

In July 2010, a specialist at the Michigan Institute of Neurological Disorders (M.I.N.D.), diagnosed the Veteran with large and small fiber sensory peripheral neuropathy involving the bilateral lower extremities. In a letter to the Dr. R. B., the Veteran's private physician, the etiology of the polyneuropathy was described as unclear; however, the physician opined that the sensory ataxia related to the Veteran's small and large fiber peripheral neuropathy was due to the Veteran's previous history of alcohol abuse.  An August 2010 private treatment note indicates that the Veteran complained of worsening pain in his legs, that it was more difficult for him to walk and that he was taking more than the prescribed dose of his pain medication. The Veteran was later referred to a specialist for evaluation/treatment for peripheral neuropathy of his bilateral lower extremities. 

In August 2010, an M.I.N.D. specialist confirmed the Veteran's peripheral neuropathy diagnosis. The Veteran was also diagnosed with chemical dependency in June and August 2010.  A September 2010 biopsy of the right sural nerve revealed a mild-to-moderate mixed demyelinating and axonal neuropathy without inflammation and vasculitis.  The overall cause of the microscopic findings was not certain in histologic grounds. The Veteran was diagnosed with nerve dysfunction with demyelination and axonal degeneration.  In September 2010, the Veteran also underwent 3 treatments for bilateral lower extremity neuropathy. 

In October 2010, the Veteran was seen for neurological reevaluation regarding his history of small and large fiber peripheral neuropathy of unspecified etiology. The physician confirmed a previous medical conclusion that the Veteran's history of extensive alcohol abuse caused, in part, an axonal demyelinating neuropathy. 

In an October 2010 letter, Dr. R. B., the Veteran's private physician, noted that he has treated the Veteran since February 2007 and the Veteran began complaining of difficulty with balance in May 2010. EMG studies and a nerve biopsy confirmed peripheral neuropathy; the etiology was idiopathic.  The Veteran's motor strength was grossly intact and sensation was decreased in the lower extremities below the knees. Dr. R. B. also noted that the Veteran had difficulty performing his job functions; had difficulty walking and maintaining his balance and was at risk of falling. Dr. R. B. concluded that the Veteran's disability would likely progress and is incurable.

An October 2010 private treatment note from Dr. H. B. confirmed the Veteran's peripheral neuropathy with elements of axonal and demyelinating sources. The Veteran reported an onset of pain and numbness in the lower extremities bilaterally in the spring of 2010, with worsened pain in August 2010. The private physician opined that the Veteran's history of alcohol abuse could have a potential influence on him developing neuropathy. An October 2010 M.I.N.D. treatment note confirmed the Veteran's diagnosis and the physician opined that the Veteran is unable to work as a mail carrier given his current diagnosis. Due to the fact that he has sensory peripheral neuropathy that is progressive, his condition will continue to deteriorate. The physician noted that the Veteran is unable to walk or stand for more than 1 hour at a time.  

In December 2010, the Veteran was afforded a VA joints examination of his service-connected right knee. The examination report revealed no signs or symptoms of neuropathic numbness, tingling, weakness and/or pain.  A subsequent VA treatment note indicates that the etiology of the Veteran's neuropathy was unclear and noted a history of alcohol abuse. A January 2011 private treatment note restricted the Veteran to indoor work only, with limited standing no longer than 1 and a half hours. The physician noted the Veteran's December 2010 chemical dependency diagnosis.  The Veteran's chemical dependency diagnosis was also confirmed in February and March 2011 private treatment notes. The Veteran continued medical treatment for peripheral neuropathy from February 2011 through the present. 

In a March 2011 statement, the Veteran claimed that he did not know when his peripheral neuropathy would "start up." He claimed that he would lose his ability to walk, his vision would become blurry, and that he would have to sit down. The Veteran became disabled for Social Security Administration (SSA) disability purposes in March 2011 for his diagnosed peripheral neuropathy; discogenic and degenerative disorders of the back. SSA records indicate that the Veteran was   employed as a mail carrier for the United States Postal Service (USPS) from May 1996 to February 2011 and he worked 10 hours per day, 5 days a week.  

In an April 2011 Statement in Support of the Claim, the Veteran claimed that he was informed that drinking alcohol and being diagnosed with diabetes mellitus were the 2 main causes for peripheral neuropathy. He contended that he has not consumed alcohol since discharged from the Navy.

In May 2011, the Veteran was afforded a VA joints examination of his left knee. The Veteran complained of neuropathic path that the examiner categorized as "non-descript." The Veteran's treatment with neuropathic medication(s) was noted. The Board notes that the Veteran was denied service connection for a left knee disorder in a September 2011 rating decision.  

In November 2011, a VA examiner confirmed the Veteran's peripheral neuropathy diagnosis, with onset of numbness and tingling in his lower extremities in 1999. The examiner opined that he agreed with the impression and recommendations of previous examiners/physicians and expressed concern with the Veteran's excessive and chronic opiate use. A March 2012 private treatment note indicates that the Veteran had difficultly performing his job functions. The examiner also confirmed the Veteran's alcohol abuse. 

In an April 2012 statement, the Veteran claimed the VA examiners were not qualified to opine on his peripheral neuropathy disability. He also denied alcohol abuse. The Veteran contended that he was forced to retire from USPS in June 2011 due to his peripheral neuropathy. In an August 2012 statement, the Veteran contended that he was on light duty for 8 months when discharged from military service. In a subsequent statement, he claimed that he had neuropathy symptoms in 1999 and claimed that "VA never informed him that or examined him for peripheral neuropathy." The Veteran claimed that he had chronic pain and that he "can't walk without a walking stick." In his March 2013 VA From 9, the Veteran claimed that his service-connected right knee injury caused his peripheral neuropathy. 

In several statements from July 2014 to July 2017 the Veteran contended that: his exposure to engine oil caused his peripheral neuropathy; that he was exposed to "huge machines" and hazardous waste due to an assignment cleaning up oil in the main engine room; that in-service immunizations cased his peripheral neuropathy; he denied alcohol abuse; he was cited for driving under the influence (DUI) in 1986; a private physician informed him that he would not able to work any longer due to his peripheral neuropathy; and that he was forced to retire in August 2010. 

In a July 2015 statement, the Veteran's representative argued that the Veteran was exposed to lead and asbestos during service as a machinist's mate. The representative submitted medical treatise evidence linking peripheral neuropathy to chronic occupational exposure to inorganic lead. The Board notes that a September 1992 Lead Medical Surveillance Program note indicates that the Veteran did not conduct enough/any work while assigned to the engineering department to be included in the Lead Medical Surveillance Program.

In an October 2016 treatment note, Dr. R. B. confirmed the Veteran's 2008 idiopathic sensory polyneuropathy diagnosis; etiology unknown. Dr. R. B. noted that neuropathy causes the Veteran significant pain and gait instability and that he uses a cane for ambulation. Dr. R. B. opined that the Veteran's neuropathy was complicated by chronic knee pain from post-traumatic arthritis from a 1993 injury. 

At the October 2016 hearing, the Veteran testified that his MOS included various positions as a machinist's mate, air conditioning/refrigeration, and auto body repairman. The Veteran testified that his neuropathy begin between 1992 and 1994 due to his service-connected right knee disability and in-service immunizations. The Veteran testified that he fell from a ladder carrying an A/C unit during service and injured his right knee. The Veteran testified that he was on light duty for 6 months and prescribed pain medication. According to the Veteran, the pain never alleviated; he just dealt with it. The Veteran testified that he underwent physical therapy for 1 year and a half after service.

Upon review of the foregoing evidence, the Board finds that the evidence of record is against a finding that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his military service. Here, the July 2010 specialist's conclusion, in addition to the October 2010 private physician's and the November 2011VA examiner's conclusions, that the Veteran's small and large fiber peripheral neuropathy is due to his previous history of alcohol abuse, are shown to have been based upon a review of the claims file, including service entrance and separation examination reports, and VA treatment records; private treatment records; physical examinations; and the Veteran's statements regarding the onset of his symptoms. Moreover, the medical opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record. The conclusions are consistent with the evidence of record, including the June 1987 separation examination record and the March 1991 enlistment examination records indicating normal bilateral lower extremities and the Veteran's April 2011 statement that he was informed that excessive alcohol consumption is one of two main causes for peripheral neuropathy. 

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion. In this context, the examination reports and opinions provided by the July and October 2010 private physicians and by the November 2011 VA examiner, provide a solid basis for the opinions provided, with sound reasoning and conclusions.  Given this reason, the medical opinions are afforded great probative weight.

However, Dr. R. B.'s October 2016 medical opinion that the Veteran's peripheral neuropathy is complicated by chronic knee pain from post-traumatic arthritis from a 1993 injury is afforded no probative value.  This medical opinion lacks a fully articulated, sound reasoning for relating the Veteran's current peripheral neuropathy of the bilateral lower extremities with his military service.  Nieves-Rodriguez, supra.  It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this regard, Dr. R. B. referred the Veteran to M.I.N.D. for neurological evaluation in July 2010 and reevaluation in October 2010.  In a July 2010 letter, addressed to Dr. R. B., the M.I.N.D. physician informed Dr. R. B. that it was her opinion that the Veteran's peripheral neuropathy was related to his previous history of alcohol abuse.  Based on the July 2010 medical opinion, Dr. R.B.'s October 2016 opinion is at least incomplete, as it fails to discuss the July 2010 medical opinion and the conclusion that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his history of alcohol abuse.  Most notably, the record evidence indicates that the Veteran was diagnosed with alcohol dependency, variously diagnosed as chemical dependency and excessive/chronic opiate use in February, March and November of 2011, and in March 2012.  As such, the July and October 2010 private medical opinions in addition to the November 2011 VA examiner's opinion are afforded great probative value, as they are highly persuasive to the issue at hand.

The Board acknowledges the Veteran's assertions that his peripheral neuropathy is due to his service-connected right knee disorder, or to in-service immunizations and in-service exposure to hazardous waste.  The Veteran testified that his neuropathy began between 1992 and 1994 and is due to his service-connected right knee disorder and in-service immunizations.  In an August 2014 statement, he claimed that his peripheral neuropathy was a result of his exposure to "huge machines" and hazardous waste.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran's peripheral neuropathy of the bilateral lower extremities is etiologically related to service or a service-connection disorder falls outside of the realm of common knowledge of a lay person.  See Layno and Barr, both supra.  Thus, the Board affords little probative weight to the Veteran's lay opinion that his peripheral neuropathy of the bilateral lower extremities is related to his period of service or his service-connected right knee condition.  Also, the Veteran did not provide any more information or evidence in support of his opinion, other than his contentions and the fact the he is service-connected for a right knee condition.  The Veteran's separation examination report did not reveal complaints of symptoms of a neurological disorder of the lower extremities and the Veteran's lower extremities were normal upon discharge from service.

As demonstrated by the record evidence, the mere fact of an in-service injury is not enough.  Rather, there must be a chronic disability resulting from that injury.  Any manifestation of a right knee disability or peripheral neuropathy in the bilateral lower extremities does not necessarily permit service connection of peripheral neuropathy of the lower extremities shown as a clear cut clinical entity at some later date.  See 38 C.F.R. § 3.303(b).  The July and October 2010 specialists found that there is insufficient probative evidence to link the Veteran's current peripheral neuropathy of the lower extremities to symptoms he contends he experienced between 1992 and 1994 in service.

The Board also notes that the Veteran has asserted that he had problems with peripheral neuropathy of his lower extremities in service and after service. However, the objective clinical evaluations at separation found the Veteran's lower extremities to be normal and treatment records beginning from May 2003 did not reflect that the Veteran began to seek consistent treatment for peripheral neuropathy of his lower extremities after separation.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other complaints and problems after service and was given ample opportunity to report any problems related to his peripheral neuropathic pain during service and in the years following service. 

The Veteran did not seek treatment for peripheral neuropathy and/or symptoms of numbness, tingling, weakness, and falling until May 2010, approximately 15 years after separation.  The most probative evidence of record indicates that the Veteran's diagnosed peripheral neuropathy of the bilateral lower extremities did not manifest to a compensable degree within the one year presumptive period after separation. Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other medical evidence of record. See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities was manifested within one year after the Veteran's discharge from service.
 
As to entitlement to service connection on a secondary basis, the Board finds that the probative evidence of record does not indicate that the Veteran's diagnosed peripheral neuropathy of the bilateral lower extremities is proximately due to, or aggravated, by his service-connected right knee disability.  The July and October 2010 private physician's associated the Veteran's peripheral neuropathy with his history of alcohol abuse and expressly did not relate his neuropathy to his service-connected right knee disability.  Dr. R. B.'s October 2016 opinion that the Veteran's peripheral neuropathy is "complicated by chronic knee pain from post-traumatic arthritis from a 1993 injury" does not sufficiently explain a nexus and/or relationship between the Veteran's service-connected right knee disorder and his peripheral neuropathy, nor does the opinion sufficiently explain if the Veteran's diagnosed peripheral neuropathy of the lower extremities is aggravated (i.e., progressed at abnormally high rate) due to his service-connected right knee injury.  The Board acknowledges that Dr. R. B. referred the Veteran to M.I.N.D. for neurological evaluations in July 2010 and October 2010 and was provided a medical assessment of the Veteran's peripheral neuropathy of the bilateral lower extremities, including the relationship between the Veteran's history of alcohol abuse and his current neurological disability.  The October 2016 opinion did not discuss whether the Veteran's peripheral neuropathy of the lower extremities relates to his history of alcohol dependency, but merely indicated that his service-connected right knee disability "complicated" his peripheral neuropathy.  The Board assigns no probative value to Dr. R. B.'s October 2016 opinion; in that, it does not provide a fully articulated, sound reasoning for relating the Veteran's current peripheral neuropathy of the bilateral lower extremities with his service-connected right knee disability.  Nieves-Rodriguez, supra.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl, supra.  As such, the most probative evidence of record preponderates against a finding that the Veteran's currently diagnosed peripheral neuropathy of the bilateral lower extremities was either caused or aggravated by a service-connected disease or injury.


	(CONTINUED ON NEXT PAGE)




In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra.  The appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD		C. Taylor, Associate Counsel

Copy mailed to: Veterans of Foreign Wars of the United States

Department of Veterans Affairs


